UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofMarch 2016 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ EMBRAER RELEASES FOURTH quarter AND FISCAL YEAR 2015 results AND 2016 OUTLOOK HIGHLIGHTS · In 4Q15, Embraer delivered 33 commercial and 45 executive (25 light and 20 large) jets. The Company ended 2015 with 101 total commercial aircraft deliveries, surpassing 2015 Guidance. Total executive jet deliveries of 120 aircraft (82 light and 38 large) met the executive jet deliveries Guidance for 2015; · Revenues in 4Q15 reached US$ 2,074.4 million and in 2015 were US$ 5,928.1 million, also meeting the Company’s 2015 Revenue Guidance range of US$ 5.8 to US$ 6.3 billion ; · EBIT and EBITDA 1 margins were 3.1% and 7.9%, respectively, in 4Q15, and for fiscal year 2015 the EBIT and EBITDA margins were 5.6% and 10.9%, respectively. · Excluding provisions related to the Chapter 11 filing of Republic Airways Holdings, EBIT and EBITDA margins in 4Q15 were 8.0% and 12.8%, respectively, and for fiscal year 2015 EBIT and EBITDA margins excluding these items were 7.3% and 12.6%, respectively. EBITDA margin excluding these provisions met the Guidance range of 12.6% to 13.6% for the year, though EBIT margin was below Guidance; · Free Cash Flow was strong in 4Q15, at US$ 660.0 million, and 2015 Free Cash Flow was US$ 177.8 million. Free Cash Flow was better than 2014 Free Cash Flow usage of US$ (403.6) million. Embraer also finished 2015 with net cash of US$ 7.2 million vs. net debt of US$38.7 million at the end of 2014; · 4Q15 Net income attributable to Embraer Shareholders and Earnings per ADS totaled US$ 111.2 million and US$ 0.6091 (US$ 29.7 million and US$ 0.1627 per share excluding deferred tax and provisions relating to Republic’s Chapter 11 filing), respectively, and 2015 Net income attributable to Embraer Shareholders and Earnings per ADS totaled US$ 69.2 million and US$ 0.3787 (US$ 272.0 million and US$ 1.49 per share excluding these items), respectively. · Company Guidance for 2016 is for Net Revenues of US$ 6.0 to US$ 6.4 billion. This Guidance is driven by expected deliveries of 105 to 110 jets in Commercial Aviation and 40 to 50 large jets and 75 to 85 light jets in Executive Jets, with Defense & Security revenues of US$ 0.7 to US$ 0.75 billion for the year. Main financial indicators in millions of U.S dollars, except % and earnings per share data IFRS 3 Q15 4 Q14 4 Q15 Revenue 1,284.6 2,045.5 2,074.4 6,288.8 5,928.1 EBIT 84.4 196.3 65.3 543.3 331.5 EBIT Margin % 6.6% 9.6% 3.1% 8.6% 5.6% Adjusted EBIT 84.4 196.3 166.2 543.3 432.4 Adjusted EBIT Margin % 6.6% 9.6% 8.0% 8.6% 7.3% EBITDA 158.0 281.3 163.6 829.6 648.3 EBITDA Margin % 12.3% 13.8% 7.9% 13.2% 10.9% Adjusted EBITDA 158.0 281.3 264.5 829.6 749.2 Adjusted EBITDA Margin % 12.3% 13.8% 12.8% 13.2% 12.6% Adjusted Net Income ² 71.5 129.4 29.7 413.8 272.0 Net income (loss) attributable to Embraer Shareholders (109.6) 91.4 111.2 334.7 69.2 Earnings (loss) per share - ADS basic (US$) (0.6013) 0.4983 0.6091 1.8247 0.3787 Net Cash (Debt) (643.9) (38.7) 7.2 (38.7) 7.2 (1) Derived from unaudited financial information. (2) Derived from audited financial information. [2] 1 EBIT and EBITDA are non-GAAP measures. For more detailed information please refer to page 12. 2 Adjusted Net Income is a non-GAAP measure, calculated by adding Net Income attributable to Embraer Shareholders plus Deferred income tax and social contribution for the period. Under IFRS for Embraer’s Income Tax benefits (expenses) the Company is required to record taxes resulting from unrealized gains or losses due to the impact of changes in the Real to US Dollar exchange rate over non-monetary assets (primarily Inventory, Intangibles, and PP&E). The taxes resulting from gains or losses over non-monetary assets are considered deferred taxes and are accounted for in the consolidated Cash Flow statement, under Deferred income tax and social contribution, which was US$ (148.1) million in 4Q15 and US$ 136.2 million in 2015. Adjusted Net Income also excludes the after-tax provisions for financial guarantees related to the Republic Chapter 11 filing, which was US$ 66.6 million in 4Q15 and 2015. 1 São José dos Campos, March 3, 2016 - (BM&FBOVESPA: EMBR3, NYSE: ERJ). The Company's operating and financial information is presented, except where otherwise stated, on a consolidated basis in United States dollars (US$) in accordance with IFRS. The financial data presented in this document as of and for the quarters ended December 31, 2014 (4Q14), September 30, 2015 (3Q15) and December 31, 2015 (4Q15), are derived from the unaudited financial statements, except annual financial data and where otherwise stated. REVENUES and gross margin Embraer delivered 33 commercial and 45 executive aircraft (25 light jets and 20 large jets) in 4Q15, for a total of 101 commercial and 120 executive aircraft (82 light jets and 38 large jets) delivered in 2015. This compares with a total of 30 commercial and 52 executive aircraft (38 light jets and 14 large jets) in 4Q14 and 92 commercial and 116 executive aircraft (92 light jets and 24 large jets) delivered in 2014. Total Revenues in 2015 decreased 5.7% to US$ 5,928.1 million, primarily driven by a 44.3% decline in Defense & Security segment revenues for the year, partially offset by revenue growth of 5.9% in Commercial Aviation and 8.0% in Executive Jets. Consolidated gross margin decreased from 17.3% in 4Q14 to 16.9% in 4Q15 largely as a result of lower profitability of the Executive Jets segment. This was somewhat offset by improvement in the Commercial Aviation segment on a higher number of deliveries and more favorable product mix, as larger E-jet models (E190 and E195) constituted 33% of deliveries in 4Q15 compared to 27% in 4Q14. For 2015, gross margin was 18.7% compared to 19.9% in 2014, mainly due to cost base revisions on contracts in the Defense & Security segment combined with a less favorable product mix in Commercial Aviation and lower gross margin in Executive Jets. EBIT EBIT and EBIT margin in 4Q15 were US$ 65.3 million and 3.1%, respectively, declining from the US$ 196.3 million in EBIT and 9.6% EBIT margin reported in 4Q14, considering financial guarantee provisions that occurred in 4Q15. The EBIT margin contraction resulted from the lower gross margin mentioned above combined with other operating expenses in 4Q15, compared to other operating income in 4Q14, which resulted from the non-recurring items mainly related to US$ 100.9 million in provisions following the filing of Chapter 11 by Republic Airways Holdings (Republic), explained in greater detail below. For the full year, 2015 EBIT was US$ 331.5 million, resulting in an EBIT margin of 5.6%. Excluding the non-recurring items, EBIT for 4Q15 was US$ 166.2 million, and the Company’s EBIT margin for the quarter was 8.0%. EBIT and EBIT margin for 2015 excluding the provisions described in the box below were US$ 432.4 million and 7.3%, respectively. The EBIT margin excluding these items was below the Company’s Guidance range of 8.5% to 9% for the year, due principally to cost base revisions on contracts in the Defense & Security segment related to the depreciation of the Brazilian Real versus the US dollar, along with impairment provisions on used aircraft. Administrative expenses for 4Q15 were US$ 49.6 million, which represented a decline from the US$ 55.4 million reported in 4Q14, and for fiscal year 2015 administrative expenses were US$ 182.0 million vs. US$ 207.5 million in 2014. Selling expenses of US$ 96.9 million in 4Q15 were below the US$ 113.2 million registered in 4Q15, and also declined in fiscal year 2015, at US$ 361.6 million compared to US$ 419.9 million in 2014. The declines in administrative and selling expenses reflect the Company’s ongoing commitment to cost efficiency as well as a more favorable exchange rate, as the average US dollar to Brazilian Real rate in 2015 appreciated 42% when compared to the average rate in 2014. Research expenses in 4Q15 were US$ 14.9 million, decreasing from the US$ 16.7 million in 4Q14. For the full year, research expenses totaled US$ 41.7 million compared to US$ 47.1 million in 2014, which was also positively affected by the Real devaluation during the year. Other operating income (expense), net contained non-recurring items in 4Q15, detailed in the box below. Other operating income (expense), net was an expense of US$ 122.7 million in 4Q15, compared to income of US$ 27.4 million in 4Q14. For 2015, other operating expenses of US$ 194.2 million were higher than the US$ 32.6 million reported in 2014. The increases in other operating expense in the quarter and for the full year come primarily as a result of the provisions the Company recognized in 4Q15 related to financial guarantee obligations with Republic, which negatively impacted this line item by US$ 100.9 million, in addition to the aforementioned impairment provisions on used aircraft. 2 Provisions related to Chapter 11 filing of Republic Airways Holdings As a result of the Republic Airways Holdings (Republic) Chapter 11 filing and related exposures from financial guarantee obligations, the Company’s 4Q15 results include a total provision of US$ 100.9 million related to these obligations. These obligations are related to the ERJ145 jets in Republic’s fleet, and the provision amount is accounted for under Other operating income (expense), net and therefore impacts the Company’s operating results (EBIT) and margin for the period, and consequently, for the year. Actual payments and cash disbursements for these provisions may occur depending on the future negotiations of Republic’s Chapter 11 process. It is important to note that as of the end of 4Q15, there were a total of 28 E175 aircraft in Embraer’s firm order backlog for Republic. As of the date of Republic’s Chapter 11 filing on February 25, 2016, Republic had 24 E175 aircraft in Embraer’s backlog, which at that time were expected to be delivered between 2016 and 2017. Republic currently operates a fleet of 230 Embraer jets, of which 50 are of the ERJ145 family of aircraft and 180 are E170/E175 jet models. The final Republic decision on how it will manage the future operation of these aircraft, and the receipt of future aircraft deliveries related to firm orders in Embraer’s backlog, is still ongoing. net income Net income attributable to Embraer Shareholders and Earnings per ADS for 4Q15 were US$ 111.2 million and US$ 0.6091 per basic share, respectively, bringing total 2015 Net Income attributable to Embraer Shareholders and Earnings per ADS to US$ 69.2 million and US$ 0.3787 per basic share, respectively. Adjusted Net income, excluding deferred income tax and social contribution and excluding the after-tax impact of US$ 66.6 million from financial guarantee provisions related to the Republic Chapter 11 filing, was US$ 29.7 million in 4Q15 and US$ 272.0 million in 2015. Earnings per ADS excluding these items was US$ 0.1627 in 4Q15 and US$ 1.49 in 2015. monetary balance sheet accounts and other measures Embraer ended 2015 with a net cash position of US$ 7.2 million, which was an improvement from the net debt positions of US$ 643.9 million and US$ 38.7 million at the end of 3Q15 and 2014, respectively. Strong Free cash flow generation of US$ 660.0 million in 4Q15 was the main reason behind the improved net cash (debt) position. 3 in millions of U.S.dollars FINANCIAL POSITION DATA 3 Q15 Cash and cash equivalents 1,713.0 1,954.5 2,165.5 Financial investments 756.4 791.0 1,372.2 Total cash position Loans short-term 89.7 311.8 219.4 Loans long-term 2,418.4 3,077.6 3,311.1 Total loans position Net cash (Debt)* * Net cash (Debt) Cash and cash equivalents + Financial investments short-term and long term - Loans short-term and long-term (1) Derived from unaudited financial information. (2) Derived from audited financial information. During 2015, the Company generated Free cash flow of US$ 177.8 million compared to negative Free cash flow of US$ (403.6) million in 2014, largely as a consequence of higher Net cash generated by operating activities (net of the financial investments adjustment) of US$ 895.3 million in 2015 compared to the US$ 295.5 million generated during 2014. The principal drivers of the higher cash flow in 2015 were increases in Advances from customers and Unearned income and a decrease in inventories, as well as a smaller increase in the accounts receivable balance in 2015 compared to that of 2014. in millions of U.S.dollars IFRS 4 Q14 1 Q15 2 Q15 3 Q15 4
